 

se

Case 1:98-cr-00846-GBD Document 15@ yile02/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

~ oe eee ee eee eee x
UNITED STATES OF AMERICA
-against- : ORDER
CHRISTIAN GUZMAN : ___98 Crim, 846-1 _
: Docket #
nee ee eee ee +++ x
George B. Daniels , DISTRICT JUDGE:

 

Judge's Name

The C.J.A. attorney assigned to receive cases on this day,
Karloff Commissiong is hereby ordered to assume
representation of the defendant in the above captioned

matter, NUNC-pRO-TuNC _ 02/16/2021

SO ORDERED.

FEB 1 1 2021 Gree B Dorwk

 

unite STATES DISTRICT JUDGE

Dated: New York, New York
02/11/2021

 
